DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (10,563,667 B2).
6.	Regarding to claim 1, Park et al disclose an air purifier (10 in Fig. 1 or 200 in Fig. 24) capable of adjusting wind directions, comprising: a housing (101, 201 in Fig. 1) having an air outlet port (305 in Fig. 1) in one surface thereof; an air guide (300 in Fig. 24) having a front end disposed in a center of the air outlet port and a rear end extending toward the other surface of the housing (101, 201), in such a manner that the air outlet port (305 in Fig. 24) has an annular shape, the air guide (300) being coupled to an inside of the housing to be rotatable in a direction inclined with respect to an air discharge direction of the air outlet port (305) (see details of Fig. 24); and a rotation-restraining portion for restraining rotation of the air guide (300) by a gear mechanism (col. 27, lines 7-20, col. 29, lines 1-11 and lines 29-51) supporting the air guide (300) on the housing (see Fig. 24).  Park et al disclose a gear mechanism including a gear motor with a gear (col. 27, lines 7-10), gear shaft with rack (col. 29, lines 1-11) and a bearing (col. 29, lines 29-51) rotating in the vertical direction or the lateral direction of the air guide (300) (col. 27, lines7-10) such that the guide bearing is contacted with the rotation guide member to reduce a friction occurred when the rotation guide member rotates (col. 29, lines 45-47), but not a rotation-restraining portion by elastically supporting the air guide.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the gear controlled mechanism of the air guide by an elastically rotation-restraining mechanism as interchangeable equivalents, because on of ordinary skill in the art would have been able to carry out such substitution to achieve the predictable result of effectively rotating the air guide in a KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ 2d 1385 (2007).  In the instant case, the equivalence of gear mechanism or elastically rotation-restraining mechanism for their use in the rotational movement of the air guide and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
7.	Regarding to claim 2, Park et al show in Figures 14-16 that the air guide (300) having a hollow penetrating from one surface of the housing to the other surface of the housing.
8.	Regarding to claim 3, Park et al show in Figure 24 that the air outlet port (305) is formed in the front of the housing (101, 201), and the housing (201) is provided with an air hole communicating with the hollow of the air guide (300) and extending to the back of the housing (see details of Fig. 24).
9.	Regarding to claim 11, Park et al disclose the air purifier (101, 201 in Fig. 1 or 100, 200 in Fig. 24) capable of adjusting wind directions wherein the air guide (300) is rotated within a range in which the hollow communicates with the air hole (see Fig. 24, col. 25, lines 23-52 and line 60 through col. 26, line 6, col. 26, line 56 through col. 27, line 6).
10.	Regarding to claim 15, Park et al disclose an air purifier (10 in Fig. 1 or 200 in Fig. 24) capable of adjusting wind directions, comprising: a housing (101, 201 in Fig. 1) having a first outflow port (305 in Fig. 1); an air guiding unit (300 in Fig. 24) provided in the housing (101, 201) and connected to the first outflow port (305) to discharge purified KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ 2d 1385 (2007).  In the instant case, the equivalence of gear mechanism or switching mechanism for their use in the changing position of the air guide and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Allowable Subject Matter
11.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	None of the prior arts discloses the air purifier capable of adjusting wind directions, wherein the rotation-restraining portion further comprises: a pressing frame coupled to an outer circumferential surface of the air guide to be movable in a length direction of the air guide, and having a rear end in contact with a partition wall provided inside the housing; and an elastic member provided between the pressing frame and the air guide to apply elastic restoring force to the air guide in a direction toward the air outlet port.
13.	Claims 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	None of the prior arts discloses the air purifier capable of adjusting wind directions, wherein the direction switching unit further comprises: a direction switching member configured to have an inner surface spaced apart from an outer surface of the air guiding unit by a predetermined distance to form a second outflow port; and a switching driver connected to the direction switching member to move the direction switching member.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.